Candlek, J.
1. The refusal of the trial judge to follow the recommendation of the jury that one found guilty of assault with intent to murder be punished as for a misdemeanor is not cause for a new trial, as such recommendations are entirely subject to ^he approval of the court. Penal Code, § 1036; Echols v. State, 109 Ga. 510.
2. The evidence introduced by the State, while circumstantial in character and conflicting with that offered by the accused, was sufficient to support a conviction. Judgment affirmed.

By five Justices.